Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/2022 has been entered.
 
EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Gerald L. Fellows (Reg. No. 36,133) on 8/18/2022.

The application has been amended as follows: 
In claim 1, line 2 change “report” to --generate a report of--.
In claim 1, lines 19-20, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 1, lines 22-23, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 1, lines 24-25, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 1, lines 27-28, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 1, line 29, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 1, lines 30-31, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 1, lines 32-33, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 1, line 37, change “the dot products” to --the absolute values of the dot products--.
In claim 1, line 42, change “scores” to --scores for each tag of the plurality of tags--.
In claim 1, line 45, change “the subsystem” to --a subsystem--.
In clam 4, lines 1-2, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In clam 5, lines 2-3, change “comprises a system within the system” to --define the subsystem within the industrial process for each tag of the plurality of tags--.
In claim 7, line 3, change “for tangibly storing thereon” to --tangibly storing thereon--.
In claim 7, line 14, change “generating a curating service configured to report” to --providing a curating service configured to generate a report of--.
In claim 7, lines 21-22, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 7, line 24, change “the linear regression” to --the linear regression for each period of the specific number of different day periods--.
In claim 7, lines 27-28, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 7, lines 30-31, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 7, lines 33-34, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 7, lines 35-36, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 7, lines 37-38, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 7, lines 39-40, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 7, line 45, change “the dot products” to --the absolute values of the dot products--.
In claim 7, line 51, change “scores” to --scores for each tag of the plurality of tags--.
In claim 7, line 56, change “the subsystem” to --a subsystem--.
In claim 11, lines 1-2, change “the specific number of different day periods” to --each period of the specific number of different day periods--.
In claim 12, lines 2-3, change “defines the system within the industrial process” to --define the subsystem within the industrial process for each tag of the plurality of tags--.
In claim 14, lines 1-2, change “wherein the tags of the plurality of tags over the specific time period” to --wherein the plurality of tags over the specific number of different day periods--.

Reasons for Allowance

4.	Claims 1-16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-16, the closest prior art of record fails to teach the features of claim 1 (as a representative claim) beginning from “for each tag of the plurality of tags, calculating a slope and intercept by calculating a linear regression of the plurality of signals over each period of the specific number of different day periods” to “assigning each of the absolute values of the dot products calculated for the specific time period number of different day periods as a score; and recording a top number of scores for each tag of the plurality of tags and associated tag names so that the tag is associated with the top number of most closely associated tags and scores,” in combination with the rest of the claim limitations as claimed and defined by the Applicant. See the Office action of 2/10/2022 for a discussion of the closest prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN C KUAN/Primary Examiner, Art Unit 2857